Citation Nr: 0115286	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 30, 1998, 
for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 




INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945 and from January 1946 to March 1953.  He was a prisoner 
of war (POW) of the German Government from July 1944 to May 
1945.  He died on March [redacted], 1994.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2000 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That rating decision granted service connection for 
the cause of the veteran's death, effective March 30, 1998. 



FINDINGS OF FACT

1. The date of the appellant's claim of entitlement to 
service connection for the cause of the veteran's death 
was March 30, 1999.

2. Service connection for the cause of the veteran's death 
was granted pursuant to a liberalizing VA issue.

3. By statute and regulation, the effective date of an award 
of dependency and indemnity compensation based on a 
liberalizing VA issue may not be earlier than one year 
prior to the date of claim.




CONCLUSION OF LAW

An effective date earlier than March 30, 1998, for service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1(p), 3.114(a), 3.155(a), 3.400 (2000); 
McTighe v. Brown, 
7 Vet. App. 29, 30 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A statute and regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000). 

Where pension, compensation, or dependency and indemnity 
compensation is awarded pursuant to a liberalizing law or a 
liberalizing VA issue approved by the Secretary, the 
effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the act or administrative issue.  If a 
claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  If a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  In no event shall an award pursuant to any Act or 
administrative issue be retroactive for more than one year 
from the date of application therefor or the date 

of administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.114(a) (2000).

In the instant case, the key issue is the date on which the 
appellant effectively filed a claim of entitlement to service 
connection for the cause of the veteran's death, and the 
Board will address that issue.

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or her duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2000).  (Emphasis supplied.)  The United States 
Court of Appeals for the Federal Circuit has held that 
38 C.F.R. § 3.155(a) does not deal with or authorize oral 
informal claims.  Rodriguez v. West, 189 F.3d 1351, 1353-4 
(1999).  The Court stated that 38 C.F.R. § 3.1(p) defines 
"claim", informal as well as formal, as a "communication 
in writing" and when 38 C.F.R. § 3.155(a) refers to "an 
informal claim", it necessarily incorporates the definition 
of that term in 38 C.F.R. § 3.1(p) as a "communication in 
writing".

In a statement received at the RO on April 8, 1994, the 
appellant returned to VA a compensation check to the veteran 
which she received in the mail on March [redacted], 1994, his date of 
death, and requested that a check in the same amount be 
issued to her.  On April 11, 1994, the appellant filed VA 
Form 21-530, Application for Burial Benefits; on the 
application form, she stated that she was not claiming that 
the veteran's cause of death was due to service.  On August 
2, 1994, she filed VA Form 


21-601, Application for Reimbursement From Accrued Amounts 
Due A Deceased Beneficiary; in a note attached to the 
application form, the appellant stated that her 
claim was for the amount of the veteran's February 1994 
compensation check, which she had returned to VA.

The Board finds that none of the claims which the appellant 
filed in 1994 constituted a claim of entitlement to service 
connection for the cause of the veteran's death, because on 
none of those writings did she identify service connection 
for the cause of the veteran's death as a benefit she was 
seeking and, in fact, on the application for burial benefits, 
she specifically stated that she was not claiming that 
benefit.

On March 30, 1999, a statement was received by the RO from 
the appellant in which she said that she wished to file for 
dependency and indemnity compensation (DIC).  Her statement 
was accepted as an informal claim of entitlement to service 
connection for the cause of the veteran's death and VA Form 
21-534, the formal application for that benefit, was sent to 
her. She filed her formal claim on April 28, 1999.

As noted above, a rating decision in June 2000 granted 
service connection for the cause of the veteran's death.  The 
bases of the rating action were that entitlement to 
presumptive service connection for beriberi heart disease in 
a former POW was established, under 38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.309(c), on a showing of localized edema during 
POW captivity, and service connection for the cause of death 
was established with evidence that the veteran died of heart 
disease.  The Board notes that, on July 12, 1994, the 
regulation 38 C.F.R. § 3.309(c), which provided presumptive 
service connection for POWs for beriberi heart disease, was 
amended to include ischemic heart disease if the former POW 
suffered localized edema during captivity; the amendment was 
made effective August 24, 1993, the 

date of the decision by the Secretary of Veterans Affairs to 
amend the regulation.  See 59 Fed Reg. 35464-65 (July 12, 
1994).  

The amendment to 38 C.F.R. § 3.309(c), the Board finds, was a 
liberalizing VA issue within the meaning of 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a), which provide, in such 
cases, that, when the claimant files her claim more than one 
year after the effective date of the liberalizing VA issue, 
benefits may be authorized for a period of one year prior to 
the date of claim but the award may not be made retroactive 
for more than one year from the date of application therefor.  
Under 38 C.F.R. § 3.155(a), the date of the appellant's claim 
for service connection for the cause of the veteran's death 
was March 30, 1999.  Under 38 C.F.R. § 3.114(a), the 
effective date for service connection for the cause of the 
veteran's death is March 30, 1998, one year prior to the date 
of claim, and may not be earlier than then.  The Board, 
therefore, concludes that the proper effective date for 
service connection for the cause of the veteran's death is 
March 30, 1998, which was the date assigned by the RO.

The appellant asserts, however, that the effective date for 
service connection for the cause of the veteran's death 
should be March [redacted], 1994, the date of the veteran's death.  
In support of her claim, she has stated that, in early March 
1994, she placed a telephone call to the VA Regional Office 
in Indianapolis, Indiana, and spoke to someone about 
returning the veteran's compensation check which had been 
received on the day he died.  The appellant has stated that, 
in the telephone conversation, she inquired as to whether she 
was entitled to any widow's compensation benefits.  The 
appellant has stated that the VA employee she was speaking 
with asked her if her monthly income would be over $400 per 
month and, when the appellant replied in the affirmative, the 
employee stated that the appellant would not be entitled to 
VA benefits.  The appellant argues that the VA employee she 
spoke with in early March 1994 gave her erroneous information 
because it is 

now known that the appellant is entitled to DIC payments, 
based on the award of 
service connection for the cause of the veteran's death.  
However, the Board notes that the liberalizing amendment to 
38 C.F.R. § 3.309(c), pursuant to which service connection 
for the cause of the veteran's death was ultimately granted, 
was not promulgated until July 1994, approximately 4 months 
after the telephone conversation in question.  Furthermore, 
because the appellant did not identify service connection for 
the cause of the veteran's death as a benefit she was 
seeking, and because the alleged conversation was not reduced 
to writing and filed with VA, the conversation did not 
constitute an informal claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.155(a); 
Rodriguez.

In any event, with regard to the appellant's contention that 
she was given erroneous information by a VA employee and, 
consequently, she did not immediately file a claim of 
entitlement to service connection for the cause of the 
veteran's death, in OPM v. Richmond, 496 U.S. 414 (1990), the 
United States Supreme Court held that the payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  See also 
McTighe v. Brown, 7 Vet. App. 29, 30, in which the United 
States Court of Appeals for Veterans Claims held that any 
erroneous advice given by a veterans benefits counselor at a 
VA regional office as to a widow's eligibility for DIC did 
not entitle the widow to an earlier effective date for 
benefits based on estoppel where a statute specifically 
provided that the effective date was the date of application 
for DIC.  In the instant case, a statute, 38 U.S.C.A. 
§ 5110(g), specifically provides that service connection for 
the cause of the veteran's death may not be made retroactive 
more than one year earlier than March 30, 1999, the date of 
the appellant's claim, and so entitlement to an earlier 
effective date is not established.      



ORDER

Entitlement to an effective date earlier than March 30, 1998, 
for a grant of service connection for the cause of the 
veteran's death is denied.

REMAND

The Board notes that a rating decision in November 2000 
denied the appellant's claim of entitlement to accrued 
benefits and, in December 2000, on VA Form 646, Statement of 
Accredited Representative in Appealed Case, the appellant's 
representative disagreed with that determination.  The Board 
finds that the representative's statement constituted a 
notice of disagreement with the rating decision of November 
2000.  See 38 C.F.R. § 20.201 (2000).

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the accrued 
benefits issue.  38 C.F.R. § 19.26.  Although the Board in 
the past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has held that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Accordingly, the accrued benefits issue is hereby REMANDED to 
the RO for the following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
appellant from the rating decision which 
addressed entitlement to accrued 
benefits.  The appellant and her 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the appellant wishes to 
complete an appeal from that 
determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

